Citation Nr: 1002105	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-20 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1956 to 
May 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision. 


FINDINGS OF FACT


1.  The Veteran has been diagnosed with PTSD based on the 
report a personal assault in service.

2.  The evidence of record fails to corroborate the stressor 
upon which the diagnosis of PTSD was based.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
To establish entitlement to service connection for PTSD a 
Veteran must also provide: 1) medical evidence diagnosing 
PTSD; 2) a link, established by medical evidence, between 
current symptoms of PTSD and an in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran contends that she has PTSD as a result of being 
physically assaulted on July 31, 1977 while stationed in 
Tehran, Iran; and based on her report of the alleged assault, 
the Veteran was found to meet the diagnostic criteria for 
PTSD at a VA examination in June 2005.  

As such, the pivotal issue then becomes whether any evidence 
has been presented that corroborates the Veteran's reported 
stressor.

The regulations recognize that personal assaults are often 
unreported.  As such, when a post-traumatic stress disorder 
claim is based on an in-service personal assault, the 
regulations authorize the use of evidence from sources other 
than a Veteran's service records to corroborate a Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).   

In this case, the alleged personal assault was not sexual in 
nature, and many of the suggested signs would therefore not 
be applicable.  Nevertheless, it is still important to look 
to the Veteran's service treatment records and general 
behavior following the alleged incident to attempt to 
corroborate her reported stressor.

In January 2005, the Veteran filed a claim of entitlement to 
service connection for PTSD.  In her application, the Veteran 
stated that on July 31, 1977, while serving in Iran, she and 
a friend had gone across town to watch a softball game, and 
had stopped for food on the way back to the hospital where 
they worked as nurses.  The Veteran indicated that they had 
parked the car near a mosque, and she had waited in the car 
while her friend walked to get the food.  She recalled that 
the mosque was just letting out from prayers and a man who 
had just exited the mosque reportedly became irate because 
the Veteran was not wearing a head scarf.  He allegedly 
pulled her out of the car and began hitting her in the head, 
with other men joining in.  The Veteran stated that her 
friend managed to intercede in the melee and was able to get 
her back into the car and drive her to the hospital.  The 
Veteran reported that she was hospitalized for approximately 
a week following the incident.  Following her release from 
the hospital, the Veteran stated that her apartment was 
ransacked (although it does not appear that this was a 
related event, and no additional evidence substantiates such 
a report) and she then decided to end her military career.

The nurse/friend who allegedly rescued the Veteran from the 
attack and who now lives with the Veteran submitted a 
statement in support of the Veteran's claim in March 2005.  
She also stated that the attack occurred on July 31, 1977, 
which she specifically remembered was a Friday afternoon; 
explaining that Friday was the Islamic holy day.  The friend 
indicated that when she emerged from getting food she 
witnessed several men beating the Veteran.  The friend 
reported that she battled her way to the Veteran and managed 
to extract her from the grasps of the ever increasing size of 
the mob that had descended upon the scene.  The friend stated 
that she managed to get the Veteran and herself into the car 
and then drove the Veteran to the hospital.  She reported 
that the Veteran was hospitalized for 4 days, during which 
time she assisted in the Veteran's treatment (since she was 
the anesthesiologist at the hospital).

Research by the RO confirmed that the Veteran's friend did 
serve in Tehran, Iran, although the exact dates of such 
service were unclear.  The friend reported that she served 
from approximately July 1976 to January 1978, which would 
have placed her in Iran at the time the Veteran reported the 
personal assault allegedly occurred.  It is also noted that 
the RO attempted to obtain any treatment records from the 
Veteran's hospitalization, but no records were available.  
The Veteran has acknowledged that there might not be many 
records of the hospitalization, citing the political turmoil 
in Iran at that time as explanation.  (It is not clear, 
however, how that political turmoil would effect any note 
taking in documenting her treatment.)   

As noted above, the Veteran was provided with a VA 
examination in June 2005 at which she was diagnosed with PTSD 
based on her accounts of the alleged personal assault.  At 
the examination she repeated the same story as described 
above, and she denied seeking any additional medical or 
psychiatric treatment following her hospitalization on 
account of her rank, (Lt. Col.) trying instead to block the 
memories out.  She reported that she had been able to 
successfully suppress these memories for a number of years, 
but since the Iraqi War started, intrusive memories had 
begun.  

Service treatment records do not describe any 
hospitalizations while the Veteran was stationed in Iran; nor 
do they describe any personal assault.  The service treatment 
records do, however, describe some medical treatment during 
this posting.  For example, a treatment record dated July 31, 
1977 shows that the Veteran was seen for a whiplash injury.  
No neurologic deficits were found and the Veteran was given a 
cervical collar with instructions to return to the orthopedic 
clinic a week later.  

The Veteran has argued that this record supports her claim 
that she was assaulted on that day, July 31, 1977.  However, 
the record makes no mention of any assault, and the 
instruction to return in one week is inconsistent with the 
current contention this care was provided at the onset of a 4 
day hospitalization for severe injuries arising from a 
beating.  It is also observed that this note is contained in 
an outpatient record, rather than an inpatient treatment 
record.  

Additionally, while the Veteran has argued that the July 31 
treatment record describing a cervical spine injury was 
evidence of the assault that happened that day, it is noted 
that six days earlier, on July 25, 1977, the Veteran had x-
rays taken of her cervical spine after she presented for 
treatment complaining of burning pain in her left arm.  

The fact that the Veteran received x-rays of her cervical 
spine on July 25, 1977 weighs heavily against the conclusion 
that a treatment record showing a cervical spine consultation 
six days later was evidence of a brutal personal assault 
having occurred on July 31, 1977, particularly in light of 
the fact that there was no mention of any physical attack in 
the July 31 treatment record. 

Additional inconsistencies are also found.  For example, in 
the statement from her friend, the friend writes that July 
31, 1977 was a Friday, which was a critical element of her 
letter as she explained that Friday was the Islamic weekly 
holy day.  However, research shows that July 31, 1977 
actually fell on a Sunday and not on a Friday.

Additionally, at a VA treatment session in June 2003, the 
Veteran reported that the anniversary of her assault was 
coming up in late August; when in other places the Veteran 
has repeatedly asserted that the assault occurred in late 
July.

A lay person is competent to report observable symptomatology 
of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  As such, a lay person may testify as to 
an incident or event that resulted in a physically observable 
injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

However, while a lay person might be competent to testify to 
a matter they witnessed, the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  In this 
capacity, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of evidence contained in 
a record; every item does not have the same probative value.  
The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

A person's credibility affects the weight to be given to her 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 
465, 469(1994) (finding that the weight and credibility of 
evidence "is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board is sympathetic to the fact that the Veteran and her 
friend are describing events which reportedly occurred 
several decades earlier; and, as such, some small 
inconsistencies might be overlooked.  However, the testimony 
and statements of both the Veteran and her friend have been 
very precise in relating the exact date the alleged assault 
occurred as July 31, 1977 (the Veteran cited this precise 
date in both her application and at her VA examination, her 
friend referenced it in her statement, and the Veteran argued 
that a service treatment record dated on July 31, 1977 was 
evidence of an assault having occurred on that day).  As 
such, given their precise timeline, the evidence must be 
evaluated with the understanding that is a fundamental 
reference point.  However, the evidence mentioned above, make 
it implausible that the Veteran was assaulted on July 31, 
1977.

In addition, the regulations instruct that service personnel 
records should also be considered to see if there is a change 
in a person's behavior after a reported assault.  In this 
case, service personnel records do not reveal any performance 
evaluations for the Veteran after July 31, 1977.  However, 
the Veteran was awarded the Legion of Merit medal in April 
1978 (six months after the alleged assault) for her service 
over the previous decade, which is a rather strong indication 
there had not been any deterioration in her performance.  

The Veteran retired less than a year after the personal 
assault allegedly took place; and, personnel records show 
that she in fact submitted the retirement papers on December 
1, 1977, which is consistent with the timeline she provided.  
However, it is also noted that while the Veteran did retire 
from active duty in May 1978, this occurred after more than 
21 years of honorable military service, which is certainly 
within the normal course of events.  As such, the fact that 
the Veteran retired in May 1978 is insufficient to 
corroborate the reported assault.

The Veteran's medical records were carefully scrutinized for 
any additional evidence that would corroborate her account, 
but she did not allege having been assaulted for several 
decades following service.  In a 1982 VA examination report, 
it was noted that the Veteran had chronic lower back pain 
that had been exacerbated by an injury while serving on 
active duty in Iran secondary to trauma; however, "secondary 
to trauma" hardly suggests a physical assault of the 
severity or in the circumstances the Veteran has alleged. 

Thus, while the Veteran has alleged the she was physically 
assaulted in service, the numerous inconsistencies in both 
her statements and in the statements of her roommate strongly 
undermine the credibility of their statements.  As such, the 
Board finds that the statements from both the Veteran and her 
friend are not sufficiently credible to conclude that a 
physical assault occurred in service; and without any 
credible corroboration of the reported stressor, the criteria 
for service connection for PTSD have not been met. 

The Veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in February 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained as have service 
treatment records and service personnel records.  VA also 
attempted to obtain records of an alleged hospitalization in 
Iran, as reported by the Veteran, but no records of such a 
hospitalization were found to exist.  The Veteran was also 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but she declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.




ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


